DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-25 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, 9, 12-19, 21-22, and 25-28 of U.S. Patent No. 10,992,087. Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant application and the U.S. Patent No. 10,992,087 contain claims drawn similar claim language.
This is a nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.  The Bolded text shows the similarity of the U.S. Patent No. 10,992,087 with Instant application of claims 1-25:
	
Instant Application
US. Patent (10992087)
1. A contact member for an electrical connector, comprising: an outer conductor including a mating interface section, a termination section, and a middle section between the mating interface section and the termination section, wherein the mating interface section includes a front end of the outer conductor, and the termination section includes a rear end of the outer conductor; an inner conductor received in the mating interface section; and a protective insulator including a main portion and an end portion, wherein the main portion is received in the mating interface section of the outer conductor and supports the inner conductor, and wherein the end portion is configured for closed entry mating, the end portion having an end face extending outside of the front end of the outer conductor.
A contact member for an electrical connector, comprising: an outer conductor including a mating interface section including a front end of the outer conductor, a termination section including a rear end of the outer conductor, and a middle section therebetween joining the mating interface and termination sections; a sleeve disposed around the middle section of the outer conductor, the sleeve having a least one inwardly extending tab that is configured to fit in a slot in the middle section of the outer conductor; an inner conductor received in the mating interface section; and a protective insulator including a main portion received in the mating interface section of the outer conductor and supporting the inner conductor and including an end portion configured for closed entry mating, the end portion having an end face extending outside of the front end of the outer conductor.
The contact member of claim 1, wherein the front end of the outer conductor includes a plurality of spring fingers extending over at least part of the end portion of the protective insulator.
2. The contact member of claim 1, wherein the front end of the outer conductor includes a plurality of spring fingers extending over at least part of the end portion of the protective insulator.
3. The contact member of claim 2, wherein the end portion of the protective insulator includes longitudinal spokes each extending between the spring fingers.
3. The contact member of claim 2, wherein the end portion of the protective insulator includes longitudinal spokes each extending between the spring fingers.
4. The contact member of claim 3, wherein the end face of the end portion of the protective insulator is an outer ring from which the spokes extend.
4. The contact member of claim 3, wherein the end face of the end portion of the protective insulator is an outer ring from which the spokes extend.
5. The contact member of claim 4, wherein distal ends of the spring fingers rest behind a rear wall of the outer ring for the closed entry mating.
5. The contact member of claim 4, wherein distal ends of the spring fingers rest behind a rear wall of the outer ring for the closed entry mating.
6. The contact member of claim 5, wherein one or more openings are provided behind the rear wall of the outer ring allowing for free movement of the distal ends of the spring fingers.
6. The contact member of claim 5, wherein one or more openings are provided behind the rear wall of the outer ring allowing for free movement of the distal ends of the spring fingers.
7. The contact member of claim 1, wherein the outer conductor is formed as one-piece.
7. The contact member of claim 1, wherein the outer conductor is formed as one- piece.
8. The contact member of claim 1, wherein a sleeve is disposed around the middle section of the outer conductor.
1. A contact member for an electrical connector, comprising: an outer conductor including a mating interface section including a sleeve disposed around the middle section of the outer conductor, the sleeve having a least one inwardly extending tab that is configured to fit in a slot in the middle section of the outer conductor; an inner conductor received in the mating interface section; and a protective insulator including a main portion received in the mating interface section of the outer conductor and supporting the inner conductor and including an end portion configured for closed entry mating, the end portion having an end face extending outside of the front end of the outer conductor.
The contact member of claim 8, wherein the middle section includes at least one window that is covered by the sleeve.
9. The contact member of claim 1, wherein the middle section includes at least one window that is covered by the sleeve.
10. The contact member of claim 1, wherein the termination section is deformable.
12. The contact member of claim 1, wherein the termination end is deformable.
11. The contact member of claim 10, wherein the termination section includes one or more extensions shaped to fit together when the termination section is deformed.
13. The contact member of claim 12, wherein the termination end includes one or more extensions shaped to fit together when the termination end is deformed.
12. An electrical connector, comprising: one or more contact members, each contact member including, an outer conductor including a mating interface section, a termination section, and a middle section between the mating interface section and the termination section, wherein the mating interface section includes a front end of the outer conductor, and the termination section includes a rear end of the outer conductor; an inner conductor received in the mating interface section; and a protective insulator including a main portion and an end portion, wherein the main portion is received in the mating interface section of the outer conductor and supports the inner conductor, and wherein the end portion is configured for closed entry mating, the end portion having an end face extending outside of the front end of the outer conductor.
An electrical connector, comprising: one or more contact members, each contact member including, 3 114565.00226/124863656v.1Application No. 16/712,110Docket No.: 114565.00226 Reply to Office Action of December 28, 2020 an outer conductor including a mating interface section including a front end of the outer conductor, a termination section including a rear end of the outer conductor, and a middle section therebetween joining the mating interface and termination sections; a sleeve disposed around the middle section of the outer conductor, the sleeve having a least one inwardly extending tab that is configured to fit in a slot in the middle section of the outer conductor; an inner conductor received in the mating interface section; and a protective insulator including a main portion received in the mating interface section and supporting the inner conductor and an end portion configured for closed entry mating, the end portion having an end face extending outside of the front end of the outer conductor.
. The electrical connector of claim 12, wherein the front end of the outer conductor includes a plurality of spring fingers extending over at least part of the end portion of the protective insulator.
15. The electrical connector of claim 14, wherein the front end of the outer conductor includes a plurality of spring fingers extending over at least part of the end portion of the protective insulator.
14. The electrical connector of claim 13, wherein the end portion of the protective insulator includes longitudinal spokes each extending between the spring fingers.
16. The electrical connector of claim 15, wherein the end portion of the protective insulator includes longitudinal spokes each extending between the spring fingers.
15. The electrical connector of claim 13, wherein the end face of the end portion of the protective insulator is an outer ring.
17. The electrical connector of claim 15, wherein the end face of the end portion of the protective insulator is an outer ring.
16. The electrical connector of claim 15, wherein one or more openings are provided behind a rear wall of the outer ring allowing for free movement of distal ends of the spring fingers.
18. The electrical connector of claim 17, wherein one or more openings are provided behind a rear wall of the outer ring allowing for free movement of distal ends of the spring fingers.
17. The electrical connector of claim 12, wherein the outer conductor is formed as one-piece.
19. The electrical connector of claim 14, wherein the outer conductor is formed as one-piece.
18. The electrical connector of claim 12, wherein a sleeve is disposed around the middle section of the outer conductor and the middle section has an outer diameter that is smaller than an outer diameter of the termination section.
14. An electrical connector, comprising: one or more contact members, each contact member including, 3 114565.00226/124863656v.1Application No. 16/712,110Docket No.: 114565.00226 Reply to Office Action of December 28, 2020 an outer conductor including a mating interface section including a front end of the outer conductor, a termination section including a rear end of the outer conductor, and a middle section therebetween joining the mating interface and termination sections; a sleeve disposed around the middle section of the outer conductor, the sleeve having a least one inwardly extending tab that is configured to fit in a slot in the middle section of the outer conductor; an inner conductor received in the mating interface section; and a protective insulator including a main portion received in the mating interface section and supporting 
The electrical connector of claim 18, wherein the middle section includes at least one window that is covered by the sleeve.
21. The electrical connector of claim 14, wherein the middle section includes at least one window that is covered by the sleeve.
20. An electrical connector, comprising: one or more contact members, each contact member including, an outer conductor including a mating interface section, a termination section, and a middle section between the mating interface section and the termination section, wherein the mating interface section includes a front end of the outer conductor, and the termination section includes a rear end of the outer conductor, and the middle section includes at least one slot; an inner conductor received in the mating interface section; a protective insulator including a main portion and an end portion, wherein the main portion is received in the mating interface section and supports the inner conductor, and wherein the end portion is configured for closed entry mating, and wherein the main portion includes at least one outer notch or annular groove; and 14a sleeve on the middle section of the outer conductor, the sleeve having at least one inwardly extending tab received in the at least one slot of the middle section of the outer conductor and the at least outer notch or annular groove of the protective insulator.
22. An electrical connector, comprising: one or more contact members, each contact member including, an outer conductor including a mating interface section including a front end of the outer conductor, a termination section including a rear end of the outer conductor, and a middle section therebetween joining the mating interface and termination sections, the middle section having at least one slot; an inner conductor received in the mating interface section; a protective insulator including a main portion received in the mating interface section and supporting the inner conductor and an end portion configured for closed entry mating, the main portion having at least one outer notch or annular groove; and a sleeve disposed around the middle section of the outer conductor, the sleeve having at least one inwardly extending tab received in the at least one slot of the middle section of the outer conductor and the at least outer notch or annular groove of the protective insulator, and the sleeve having an end shoulder configured to abut an inner portion of a housing of the electrical connector, thereby retaining the respective contact member in the housing, and the end shoulder abuts a captivation ring extending around the contact members.
21. The electrical connector of claim 20, wherein the sleeve has an end shoulder configured to abut an inner portion of a housing of the electrical connector, thereby retaining the respective contact member in the housing.
22. An electrical connector, comprising: one or more contact members, each contact member including, an outer conductor including a mating interface section including a front end of the outer conductor, a termination section including a rear end of the outer conductor, and a middle section , and the sleeve having an end shoulder configured to abut an inner portion of a housing of the electrical connector, thereby retaining the respective contact member in the housing, and the end shoulder abuts a captivation ring extending around the contact members.
The electrical connector of claim 20, wherein the middle section has an outer diameter that is less than an outer diameter of the termination section and the sleeve is on the outer diameter of the middle section.
25. The electrical connector of claim 22, wherein the middle section has an outer diameter that is less than an outer diameter of the termination section and the sleeve is disposed around the outer diameter of the middle section.
23. The electrical connector of claim 20, wherein the end portion of the protective insulator has an end face extending outside of the front end of the outer conductor.
26. The electrical connector of claim 22, wherein the end portion of the protective insulator has an end face extending outside of the front end of the outer conductor.
24. The electrical connector of claim 20, wherein the front end of the outer conductor includes a plurality of spring fingers extending over at least part of the end portion of the protective insulator and between spokes of the end portion.
27. The electrical connector of claim 22, wherein the front end of the outer conductor includes a plurality of spring fingers extending over at least part of the end portion of the protective insulator and between spokes of the end portion.
25. The electrical connector of claim 20, wherein the outer conductor is formed as one-piece.
28. The electrical connector of claim 22, wherein the outer conductor is formed as one-piece.


Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9 and 12-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoshida (US. 2003/0224656 A1).
In Regards to claim 1:
Yoshida teaches contact member (Fig. 1) for an electrical connector (10), comprising: 
an outer conductor (13) including a mating interface section (13a), a termination section (13b), and a middle section (13i) between the mating interface (13a) section and the termination section (13b), wherein the mating interface section (13a) includes a front end of the outer conductor (13), and the termination section (13b) includes a rear end of the outer conductor (13); an inner conductor (11) received in the mating interface section (13a); and a protective insulator (12) including a main portion (12b) and an end portion, wherein the main portion (12b) is received in the mating interface section (13a) of the outer conductor (13) and supports the inner conductor (11), and wherein the end portion is configured for closed entry mating, the end portion having an end face extending outside of the front end of the outer conductor (13).
In Regards to claim 2:

In Regards to claim 3:
Yoshida teaches the contact member of claim 2, wherein the end portion of the protective insulator (12) includes longitudinal spokes (See Reproduced Drawing 1) each extending between the spring fingers (13d).
In Regards to claim 4:
Yoshida teaches the contact member of claim 3, wherein the end face of the end portion of the protective insulator (12) is an outer ring (12) from which the spokes (See Reproduced Drawing 1) extend.
In Regards to claim 5:
Yoshida teaches the contact member of claim 4, wherein distal ends of the spring fingers (13d) rest behind a rear wall of the outer ring (12) for the closed entry mating.
In Regards to claim 6:
Yoshida teaches the contact member of claim 5, wherein one or more openings are provided behind the rear wall of the outer ring (12) allowing for free movement of the distal ends of the spring fingers (13d).
In Regards to claim 7:
          Yoshida teaches the contact member of claim 1, wherein the outer conductor (13) is formed as one-piece.
In Regards to claim 8:

In Regards to claim 9:
Yoshida teaches the contact member of claim 8, wherein the middle section (13i) includes at least one window that is covered by the sleeve (14d).
In Regards to claim 12:
Yoshida teaches an electrical connector (10), comprising: 
one or more contact members (Fig. 1), each contact member (Fig. 1) including, an outer conductor (13) including a mating interface section (13a), a termination section (13b), and a middle section (13i) between the mating interface section (13a) and the termination section (13b), wherein the mating interface section (13a) includes a front end of the outer conductor (13), and the termination section (13b) includes a rear end of the outer conductor (13); an inner conductor (11) received in the mating interface section (13a); and a protective insulator (12) including a main portion (12b) and an end portion, wherein the main portion (12b) is received in the mating interface section (13a) of the outer conductor (13) and supports the inner conductor (11), and wherein the end portion is configured for closed entry mating, the end portion having an end face extending outside of the front end of the outer conductor (13).
In Regards to claim 13:
Yoshida teaches the electrical connector of claim 12, wherein the front end of the outer conductor (13) includes a plurality of spring fingers (13d) extending over at least part of the end portion of the protective insulator (12).
In Regards to claim 14:

In Regards to claim 15:
Yoshida teaches the electrical connector of claim 13, wherein the end face of the end portion of the protective insulator (12) is an outer ring (12).
In Regards to claim 16:
Yoshida teaches the electrical connector of claim 15, wherein one or more openings are provided behind a rear wall of the outer ring (12) allowing for free movement of distal ends of the spring fingers (13d).
In Regards to claim 17:
Yoshida teaches the electrical connector of claim 12, wherein the outer conductor (13) is formed as one-piece.
In Regards to claim 18:
Yoshida teaches the electrical connector of claim 12, wherein a sleeve (14d) is disposed around the middle section (13i) of the outer conductor (13) and the middle section (13i) has an outer diameter that is smaller than an outer diameter of the termination section (13b).
In Regards to claim 19:
Yoshida teaches the electrical connector of claim 18, wherein the middle section (13i) includes at least one window that is covered by the sleeve (14d).
Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida (US 2003/0224656 A1).
In Regards to claim 10:
All claim limitations are discussed with respect to Claim 1, Yoshida does not teach wherein the termination section is deformable.
However, it would be have been obvious to modify Yoshida by having the deformable termination section with different type of configuration which is one of numerous configurations a person of ordinary skill in the art would find obvious for the purpose of providing one or more extensions shaped to fit together when the termination section is deformed.  A change in shape is generally recognizing as being within the level of ordinary skill in the art. In re Dailey, 149 USPQ 47 (CCPA 1976)

In Regards to claim 11:
All claim limitations are discussed with respect to Claim 10, Yoshida does not teach wherein the termination section includes one or more extensions shaped to fit together when the termination section is deformed.
However, it would be have been obvious to modify Yoshida by having the deformable termination section with different type of configurations of the termination 

    PNG
    media_image1.png
    769
    803
    media_image1.png
    Greyscale

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on (571)270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NADER J ALHAWAMDEH/Patent Examiner, Art Unit 2831                                                                                                                                                                                                        /ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831